department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil no cc pa apjp nlrose tl-n-310-01 memorandum for kathleen k raup sb_se cc sb phi from pamela w fuller senior technician reviewer cc pa apjp subject sec_6721 penalty assessment this is in response to your request for advice regarding the assessment of penalties under sec_6721 of the internal_revenue_code specifically your questions were as follows may the detroit computing center assess penalties against a taxpayer for the same violation under both sec_6721 and sec_6721 of the code if the penalty under sec_6721 is assessed and service determines later that there was intentional disregard may the service abate the sec_6721 penalty and assess the sec_6721 penalty what if the penalty has already been paid with respect to the first issue the service cannot assess penalties against a taxpayer for the same violation under both sec_6721 and sec_6721 of the code sec_6721 provides generally that in the case of a failure_to_file a required information_return a failure to include all required information or the inclusion of incorrect information on such return a penalty of dollar_figure is imposed with respect to each return the amount of the penalty under sec_6721 of the code may be reduced either to dollar_figure per return or dollar_figure per return if the failures are corrected sec_6721 the amount of the penalty is higher if the failure was due to intentional disregard of the requirements to file or include correct information pursuant to sec_6721 sec_6721 states that the penalty imposed under subsection a shall be dollar_figure sec_301_6721-1 states that no more than one penalty will be imposed under this paragraph a with respect to a single information_return therefore the tl-n-310-01 service cannot assess both the dollar_figure penalty under sec_6721 and the higher amount determined under sec_6721 for the same taxpayer for the same return with regard to the second question where the service assesses the penalty pursuant to a and subsequently determines that there was intentional disregard of the filing_requirements and the higher e penalty is appropriate the service will not be barred from asserting the higher penalty the service may supplement its assessment pursuant to sec_6204 of the code supplemental assessments may be made within the period of limitations prescribed for assessments whenever it is ascertained that any assessment is imperfect or incomplete in any material respect 931_f2d_554 9th cir it is probably more appropriate because of the change in the theory supporting the penalty to abate the sec_6721 penalty and make a new assessment pursuant to sec_6721 this may be done at any time as long as the period of limitations on assessments is still open see 724_f2d_519 6th cir unless there is an explicit agreement between the service and the taxpayer regarding an abatement abatement does not estop the service from reasserting a liability see gray v commissioner 104_f2d_1226 10th cir if the taxpayer has already paid the sec_6721 penalty the service should assess the intentional disregard penalty at the same time as it abates the original penalty in order to avoid generating a refund we hope this is helpful if you need further assistance please call nancy rose at
